Citation Nr: 1115094	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic plexus intercostals neuritis with disc bulge, prior to May 1, 2004.

2.  Entitlement to a rating in excess of 20 percent for thoracic plexus intercostals neuritis with disc bulge, from May 1, 2004.

3.  Entitlement to an initial, compensable rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from December 1994 to April 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO granted service connection for thoracic plexus intercostals neuritis with disc bulge and assigned an initial rating of 10 percent, effective September 2, 1999, and a rating of 20 percent, effective May 1, 2004.  In the February 2009 rating decision, the RO also granted service connection for chronic sinusitis and assigned an initial, noncompensable rating, effective September 2, 1999.  In March 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for thoracic plexus intercostals neuritis with disc bulge and chronic sinusitis, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In a January 2011 letter, the Board scheduled the Veteran for his requested hearing in Washington, DC, which was to be held in March 2011.  In March 2011 correspondence, the Veteran indicated that he would be physically unable to travel to Washington, DC for his hearing and asked that his hearing be rescheduled to take place at the RO in Philadelphia, Pennsylvania.  In a March 2011 written statement, the Veteran's representative indicated that the Veteran would be willing to attend either a Travel Board or video-conference hearing.

As the RO schedules Travel Board and video-conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule a Travel Board or video-conference hearing for the appellant at the earliest available opportunity.  The RO should notify the appellant and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

